DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 9,533,551).
In regards to claim 1, Cheng discloses
A temperature adjustment circuit (Figs.2 and 4) comprising:
a first temperature adjustment circuit (Fig.4, battery circuit) configured to exchange heat with a battery (101);
a second temperature adjustment circuit (motor circuit) configured to exchange heat with at least one of a motor (102) and a power conversion device that supplies electric power to the motor;
a first pump (103) configured to circulate a heat medium in the first temperature adjustment circuit;

a first switching unit (105) capable of switching between a circulation state in which the heat medium circulates in the coupled circuit (Fig.2) and a non-circulation state in which the heat medium does not circulate in the coupled circuit (Fig.4);
a first branch path (111, 106) configured to bypass a part of the coupled circuit; and
a first connection portion (Fig.A below, connection of valve 111 to the path towards heater 107) and a second connection portion (connection of valve 111 from pump 103 to refrigerator 106) that are configured to connect the first branch path and the coupled circuit,
wherein the second connection portion is located upstream of the first connection portion in a flow direction of the heat medium that flows through the first branch path (Fig.A), and
wherein the first pump is disposed between an outlet of the heat medium of the battery and the second connection portion in the first temperature adjustment circuit (Fig.A).

    PNG
    media_image1.png
    530
    834
    media_image1.png
    Greyscale

In regards to claim 2, Cheng discloses that the first temperature adjustment circuit includes a heat exchanger (106 or 107), and wherein the heat exchanger is disposed between the first pump and an inlet of the heat medium of the battery in the first temperature adjustment circuit (Fig.4).
In regards to claim 5, Cheng discloses that the temperature adjustment circuit comprises:
a second pump (103’) configured to circulate the heat medium in the second temperature adjustment circuit; and
a control device (201) configured to control the first pump and the second pump, and wherein when the control device operates both the first pump and the second pump from a stop state of the first pump and the second pump, the control device starts operation of the first pump before starting operation of the second pump (col.7 lines 40-45 and col.8 lines 30-42, during vehicle start-up the battery circuit is started first to quickly heat up the battery).
In regards to claim 6, Cheng discloses
A control method for a temperature adjustment circuit (Figs.2 and 4) comprising:
a first temperature adjustment circuit (Fig.4, battery circuit) configured to exchange heat with a battery (101);
a second temperature adjustment circuit (motor circuit) configured to exchange heat with at least one of a motor (102) and a power conversion device that supplies electric power to the motor;
a first pump (103) configured to circulate a heat medium in the first temperature adjustment circuit;

a coupling path (Fig.2, via valve 105) that couples the first temperature adjustment circuit and the second temperature adjustment circuit to form a coupled circuit (Fig.2);
a first switching unit (105) capable of switching between a circulation state in which the heat medium circulates in the coupled circuit (Fig.2) and a non-circulation state in which the heat medium does not circulate in the coupled circuit (Fig.4);
a first branch path (111, 106) configured to bypass a part of the coupled circuit; and
a first connection portion and a second connection portion (Fig.A above) that are configured to connect the first branch path and the coupled circuit,
wherein the second connection portion is located upstream of the first connection portion when the heat medium flows through the first branch path (Fig.A),
wherein the first pump is disposed between an outlet of the heat medium of the battery and the second connection portion in the first temperature adjustment circuit (Fig.A), and
wherein when both the first pump and the second pump are operated from a stop state of the first pump and the second pump, operation of the first pump is started before operation of the second pump is started (col.7 lines 40-45 and col.8 lines 30-42, during vehicle start-up the battery circuit is started first to quickly heat up the battery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Johnston et al. (US 8,336,319, herein Johnston).
In regards to claim 3, Cheng discloses a charger (110), but does not disclose that the first temperature adjustment circuit includes a charger, and wherein the charger is disposed between the first pump and an inlet of the heat medium of the battery in the first temperature adjustment circuit.
	Johnston teaches a similar temperature adjustment circuit (Fig.2) comprising a charger (229), wherein the charger may be coupled to the battery system cooling loop (col.5 lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng’s first temperature circuit to include the charger as similarly taught by Johnson in order to provide efficient cooling to the charger.

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763